IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


CALVIN FLOYD,                              : No. 51 EM 2017
                                           :
                   Petitioner              :
                                           :
                                           :
            v.                             :
                                           :
                                           :
SUPERINTENDENT CYNTHIA LINK,               :
                                           :
                   Respondent              :


                                      ORDER



PER CURIAM

      AND NOW, this 31st day of May, 2017, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.